Citation Nr: 0329012	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-08 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).

Whether new and material evidence has been presented to 
reopen a claim for service connection for masses or tumors of 
the liver and pancreas, to include as secondary to Agent 
Orange exposure.

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of left 
kidney carcinoma with nephrectomy and renal failure, to 
include as secondary to Agent Orange exposure.

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1949 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  That decision found that new and 
material evidence had not been presented to reopen claims for 
service connection for COPD, masses or tumors of the liver 
and pancreas, and residuals of left kidney carcinoma with 
nephrectomy and renal failure.  In addition, the October 2001 
decision continued a noncompensable rating for bilateral 
hearing loss.

In his July 2002 VA-Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran requested a hearing before a Veterans 
Law Judge to be held at the RO.  The veteran withdrew this 
request in writing in December 2002, and requested that the 
Board proceed with his appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The RO's March 1991 rating decision, which denied 
entitlement to service connection for COPD, was not appealed 
following the RO's issuance of notice of denial to the 
veteran.

3.  The additional evidence submitted since the RO's March 
1991 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection COPD.

4.  The RO's March 1994 rating decision, which denied 
entitlement to service connection for masses or tumors of the 
liver and pancreas, both on a direct basis and as secondary 
to Agent Orange exposure, was not appealed following the RO's 
issuance of notice of denial to the veteran.

5.  The additional evidence submitted since the RO's March 
1994 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for masses or tumors of 
the liver and pancreas, both claimed as secondary to Agent 
Orange exposure.

6.  The RO's March 1994 rating decision, which denied 
entitlement to service connection for residuals of left 
kidney carcinoma with nephrectomy and renal failure, both on 
a direct basis and as secondary to Agent Orange exposure, was 
not appealed following the RO's issuance of notice of denial 
to the veteran.

7.  The additional evidence submitted since the RO's March 
1994 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for residuals of left 
kidney carcinoma with nephrectomy and renal failure, both 
claimed as secondary to Agent Orange exposure.

8.  At the February 2000 VA fee basis examination, the most 
severe hearing loss of record, the veteran exhibited Level IV 
hearing in his right ear and Level I hearing in his left ear.


CONCLUSIONS OF LAW

1.  The RO decision of March 1991, which denied entitlement 
to service connection for COPD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2002).

2.  Evidence received since the March 1991 decision is not 
new and material, and the claim for entitlement to service 
connection for COPD is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

3.  The RO decision of March 1994, which denied entitlement 
to service connection for masses or tumors of the liver and 
pancreas, to include as secondary to Agent Orange exposure, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2002).

4.  Evidence received since the March 1994 decision is not 
new and material, and the claim for entitlement to service 
connection for masses or tumors of the liver and pancreas, to 
include as secondary to Agent Orange exposure is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).

5.  The RO decision of March 1994, which denied entitlement 
to service connection for residuals of left kidney carcinoma 
with nephrectomy and renal failure, to include as secondary 
to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2002).

6.  Evidence received since the March 1994 decision is not 
new and material, and the claim for entitlement to service 
connection for residuals of left kidney carcinoma with 
nephrectomy and renal failure, to include as secondary to 
Agent Orange exposure is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

7.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these issues.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
to assess the severity of his bilateral hearing loss.  There 
is no indication of additional relevant medical evidence that 
has not been obtained by the RO to date with regard to these 
claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Whether New and Material Evidence Has Been
Presented to Reopen Claims for
Service Connection for COPD, Liver and Pancreas Masses
and Residuals of a Left Kidney Carcinoma

Factual Background

COPD

Service medical records do not reflect any treatment for 
COPD.  June 1954, March 1958, January 1961, February 1963, 
July 1967, and April 1969 chest x-ray reports noted there was 
no evidence of pulmonary or cardiac disease.  There are no 
service medical records reflecting treatment for complaints 
or symptoms related to pneumonia or any other lung disorder.

A February 1974 VA chest x-ray report noted that there had 
been no change from the previous examination, the date of 
which was not noted, and there was no evidence of active lung 
disease.  A June 1975 VA chest x-ray report indicated that 
the chest was within normal limits.  A June 1976 VA chest x-
ray report indicated that the lung fields were clear and 
fully expanded.  The cardiovascular silhouette appeared 
normally outlined.  Some radiolucent lesions were noted in 
the anterior portions of the first ribs bilaterally.  These 
were noted to most likely represent fibrous displasia.  The 
impression was no active pulmonary infiltrate.

An August 1978 VA treatment note indicated that the veteran 
complained of shortness of breath.  The physician stated that 
a pulmonary consultant had found the veteran to have chronic 
airway obstruction, moderately severe, manifest by reduced 
rates, and hyperinflation, all of which equated with COPD.  
The diagnosis was COPD with airway obstruction.  The 
physician noted that the veteran was encouraged to stop 
smoking.

A May 1980 VA treatment note stated that the veteran 
complained of sputum streaked with blood.  The veteran 
reported that he smoked 90 packs of cigarettes a year.  The 
diagnosis was mild obstructive airway disease.  A May 1980 VA 
chest x-ray report noted there was evidence of hyperinflation 
with flattening of the diaphragms and slight increase in AP 
diameter of the chest, which may be associated with COPD.

A February 1981 VA chest x-ray report indicated that there 
was moderate hyperlucency in both lung fields accompanied by 
depressed hemidiaphrams suggestive of COPD.  More interval 
changes were observed since the previous study in May 1980.

A March 1981 VA treatment note reported that the veteran 
continued to smoke.  The diagnosis was COPD.  A November 1982 
VA chest x-ray report noted hyperinflation consistent with 
chronic obstructive pulmonary disease with no acute 
infiltrate.

The veteran filed a claim for entitlement to service 
connection for COPD in July 1990.

An October 1990 VA examination report indicated that the 
veteran reported that he had been a two pack a day smoker for 
three to four years, having cut down in recent years.  He 
reported having pneumonia during service in 1961 and 1966.  
The diagnosis was COPD.

A March 1991 rating decision denied service connection for 
COPD stating that it was not shown in service.  The veteran 
filed a notice of disagreement in July 1991.  In August 1991 
the RO issued a statement of the case (SOC).  The veteran did 
not subsequently perfect his appeal with regard to this 
issue.

In June 2000, the veteran filed a claim to reopen his claim 
for service connection for COPD.

VA treatment records document treatment for COPD between 
October 1990 and December 2000.  These records do not offer 
an opinion as to the etiology of the veteran's diagnosed 
COPD.

Liver and Pancreas Masses

Service medical records do not contain indications of 
complaints of or treatment related to liver or pancreatic 
disorders.

The veteran filed a claim for entitlement to service 
connection for masses of the liver and pancreas, to include 
as secondary to Agent Orange exposure in July 1990.

An October 1990 VA examination report indicated that the 
veteran was found to have hepatic and pancreatic "masses" 
in May 1983.  He underwent surgery and the masses were found 
to be non-malignant.  The examiner noted that the masses were 
apparently benign with no apparent recurrences or sequalae.  
There were no acute findings on examination.

A March 1994 rating decision denied service connection for 
liver and pancreatic masses.  The decision stated that the VA 
had determined that the available scientific and medical 
evidence did not support the conclusion that the disorder at 
issue was associated with herbicide exposure and medical 
evidence showed no other basis on which to grant service 
connection, specifically noting that there was no evidence of 
the claimed disorders in service, or within one year of 
service.

In June 2000, the veteran filed a claim to reopen his claim 
for service connection for  masses of the pancreas and liver.

VA treatment notes dating from October 1990 to December 2000 
show a history of benign liver and pancreatic masses.  An 
April 1991 VA liver CT scan noted a solitary area of 
decreased uptake in the right lobe of the liver, significance 
unknown.  VA treatment records do not note the etiology of 
the veteran's liver and pancreatic masses.

Residuals of Left Kidney Carcinoma

Service medical records do not contain indications of 
complaints or treatment related to a renal disorder.

The veteran filed a claim for entitlement to service 
connection for residuals of left kidney carcinoma, to include 
as secondary to Agent Orange exposure in July 1990.

A October 1989 VA treatment note reported that the veteran 
was diagnosed with transitional cell carcinoma, grade 1 out 
of 3, stage A, and underwent a left simple 
nephroureterectomy.

An October 1990 VA examination report stated that the veteran 
reported being diagnosed with a left renal mass in July 1989.  
He underwent a left nephrectomy and partial bladder resection 
in September 1989.  The veteran reported that a malignancy in 
the right ureter was discovered in August 1990.  The examiner 
noted a diagnosis of left renal carcinoma.

A March 1994 rating decision denied service connection for 
left kidney cell carcinoma with nephrectomy and renal 
failure.  The decision stated that the VA had determined that 
the available scientific and medical evidence did not support 
the conclusion that the disorder at issue was associated with 
herbicide exposure and medical evidence showed no other basis 
on which to grant service connection, specifically noting 
that the claimed disorder was not shown in service, or within 
one year of service.

In June 2000, the veteran filed a claim to reopen his claim 
for service connection for residuals of left kidney cancer.

VA treatment notes dating from October 1990 to December 2000 
show continued treatment for residuals of left kidney 
carcinoma.  VA treatment records do not note the etiology of 
the veteran's renal carcinoma.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claims was in March 1991 
and March 1994.  In Evans, the Court indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. At 284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

COPD

Because the RO previously denied the veteran's claim for 
entitlement to service connection for COPD in March 1991, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302, the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's March 1991 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999). 

The basis of the prior final denial was that COPD was not 
shown in service.  The evidence of record at the time of the 
denial was the veteran's service medical records, VA 
treatment records from February 1974 to March 1981 and an 
October 1990 VA examination report.  These records showed no 
treatment for COPD, pneumonia or any other lung disorder 
during service.  The earliest indications of a current 
disability were noted in a June 1976 VA x-ray report, six 
years after separation from service.

The evidence submitted with the current claim includes VA 
treatment records from October 1990 to December 2000.  It was 
previously established that the veteran has a current 
diagnosis of COPD.  What was lacking before and is still 
lacking is evidence of COPD during service.  In fact, there 
is no showing during service of any pathology involving the 
lungs.  Although the evidence submitted since the veteran's 
last denial records continued treatment for COPD, it does not 
include any evidence that the onset of the veteran's COPD was 
any earlier than June 1976.  Consequently, the Board finds 
that the evidence submitted since the March 1991 denial does 
not contribute to a more complete picture of the 
circumstances surrounding the veteran's claim for entitlement 
to service connection for COPD, which, in fairness, would 
warrant additional consideration of the matter at hand.  
Hodge, supra.  

Liver and Pancreas Masses or Tumors and
Residuals of Renal Carcinoma

Because the RO previously denied the veteran's claims for 
entitlement to service connection for masses or tumors of the 
liver and pancreas and residuals of renal carcinoma in March 
1994, and because the veteran did not file a timely appeal, 
see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302, 
the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claims for these 
benefits may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's March 1994 rating decision, in order to 
determine whether the claims may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that masses of the 
liver and pancreas masses and renal carcinoma were not shown 
in service, or within one year of service.  In addition, the 
RO noted that service connection for these disorders could 
not be granted on a presumptive basis as available scientific 
and medical evidence did not support the conclusion that the 
disorders at issue were associated with herbicide exposure.  
The evidence of record at the time of the denial was the 
veteran's service medical records, a VA treatment record from 
October 1989, and an October 1990 VA examination report.  The 
evidence submitted with the current claim includes VA 
treatment records from October 1990 to December 2000.

Evidence of record at the time of the initial denial included 
medical evidence of treatment for the claimed disorders in 
1983 and 1989.  There was no evidence at that time of any 
treatment or findings related to the disorders at issue 
during service or for many years after service.  Evidence 
submitted since the March 1994 denial consists solely of 
medical evidence of continued treatment for renal cancer and 
a history of benign masses in the liver and pancreas.  These 
additional items of evidence do not establish any significant 
facts that were not already known at the time of the prior 
denial.  Neither has either disorder been added to the list 
of those recognized by VA as being associated with Agent 
Orange exposure.  See 38 C.F.R. § 3.309.  Consequently, the 
Board finds that the evidence submitted since the March 1994 
denial does not contribute to a more complete picture of the 
circumstances surrounding the veteran's entitlement to 
service connection for either masses or tumors of the liver 
and pancreas or residuals of left kidney carcinoma with 
nephrectomy and renal failure, both to include as secondary 
to Agent Orange exposure.  Hodge, supra.  


III.  Increased Rating for Hearing Loss

Factual Background

Service medical records indicate that the veteran's hearing 
was within normal limits, with a 15/15 voice whisper test, as 
noted on the November 1949 entrance examination report.  
Puretone thresholds on his March 1970 separation examination 
were as follows:

 

A March 1991 rating decision granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
rating.

A February 2000 VA fee basis examination report noted 
puretone thresholds were as follows:

 

Average puretone thresholds were 53 on the left and 58 on the 
right.  Speech recognition scores were 100 percent on the 
left and 76 percent on the right.

An October 2002 VA examination report noted puretone 
thresholds were as follows:

 

Average puretone thresholds were 36.25 on the left and 21.25 
on the right.  Speech recognition scores were 100 percent 
bilaterally.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2002).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2002).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Analysis

The Board notes that there are varied audiological 
evaluations of record.  Accordingly, the Board will base its 
decision on the audiological evaluation with the most severe 
level of hearing loss, the February 2000 VA fee basis 
examination report.  Based on the February 2000 report, under 
Table VI contained in Diagnostic Code 6100, the average pure 
tone thresholds and speech recognition scores correspond to 
category I for the left ear and category IV for the right 
ear.  The intersection point for these categories under Table 
VII shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned noncompensable 
rating.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.  However, as noted above, pertinent 
case law provides that the assignment of disability ratings 
for hearing impairment is to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann, supra.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment is not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such lay person is not competent to make a 
medical diagnosis or render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable initial rating for bilateral hearing loss.  
Gilbert, 1 Vet. App. at 53.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's bilateral hearing loss alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for COPD.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for benign masses 
or tumors of the liver and pancreas, to include as secondary 
to Agent Orange exposure.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for residuals of 
left kidney carcinoma with nephrectomy and renal failure, to 
include as secondary to Agent Orange exposure.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

